GIERKE, Judge
(dissenting):
20. I disagree with the majority’s conclusion that appellant’s responses to the military judge were not inconsistent with his guilty pleas. Appellant told the military judge that he attempted to obtain a telephone line from the Bundespost and was informed that there already was a line in the room. He kept track of the cost of his calls and informed his *100roommate before the telephone bill arrived that he had been using the telephone. When the bill arrived, appellant offered to pay for his calls.
21. In my view, appellant’s answers are inconsistent with an intent to defraud. His agreement with the military judge’s legal conclusion that his conduct constituted fraud is insufficient to resolve the inconsistency. See United States v. Terry, 21 USCMA 442, 443, 45 CMR 216, 217 (1972) (“general questions phrased to elicit only conclusions” insufficient).
22. In my view the pleas of guilty to Charge II and its specification were improvident. Accordingly, I would set aside the conviction of that Charge and its specification.